IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00180-CR

BRITTANY MAKEL WILLIAMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-584-C2


                          MEMORANDUM OPINION


      Brittany Makel Williams filed a motion to dismiss her appeal. See TEX. R. APP. P.

42.2(a). Dismissal of this appeal would not prevent a party from seeking relief to which

it would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed June 20, 2012
[CR25]




Williams v. State                           Page 2